Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status as Continuation
This application discloses and claims only subject matter disclosed in prior US 11034840, effectively filed 12/12/16, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bret Field on 8/25/22.
Claim 65, line 16, replace “units,” with “units, wherein the branched non-ionic water soluble group has one of the following formulae: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein:
each B1 and B2 are independently a branching group selected from the group consisting of CH, N, C(=O)N, SO2N, a tri-substituted aryl group, a tetra-substituted aryl group, and a tri-substituted heteroaryl group;
each W1 is independently a water soluble polymer comprising 6-24 monomeric units;
T3 is an optional linker to the fused 6-5-6 tricyclic co-monomer; and each p and q are independently 0 or 1, wherein if present, each T1 and each T2 are independently a linker, wherein each T1 is independently selected from the group consisting of (CH2)n–O–, –O–(CH2)n–, –(CH2)n–, and –O–;”.

Claim 72, line 11, replace “units,” with “units, wherein the branched non-ionic water soluble group has one of the following formulae:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein:
each B1 and B2 are independently a branching group selected from the group consisting of CH, N, C(=O)N, SO2N, a tri-substituted aryl group, a tetra-substituted aryl group, and a tri-substituted heteroaryl group;
each W1 is independently a water soluble polymer comprising 6-24 monomeric units;	
T3 is an optional linker to the fused 6-5-6 tricyclic co-monomer; and
each p and q are independently 0 or 1, wherein if present, each T1 and each T2 are independently a linker, wherein each T1 is independently selected from the group consisting of (CH2)n–O–, –O–(CH2)n–, –(CH2)n–, and –O–;”.
Cancel Claim 74.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 65-73 and 75-79 is(are) allowable over the closest prior art: Gaylord et al. (US 20160264737) listed on IDS.
Gaylord (225, claims) discloses:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 .
However, the amend claims 65 and 72 requirs the aryl groups on the claimed B1 and B2 being tri or tetra substituted. Gaylord fails to teach this.
Therefore, claims 65-73 and 75-79 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766